Citation Nr: 9928002	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1985.

Service connection was granted for a nervous condition, then 
identified as major depression, by a November 1985 rating 
decision.  A 10 percent disability rating was assigned, 
effective June 11, 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a temporary total rating for the bipolar 
disorder based on the need for hospitalization, effective 
April 15, 1991.  Thereafter, the rating was reduced to 30 
percent, effective August 1, 1991.

This case was previously before the Board in February 1995 
and April 1996, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has complied with the directives 
of the previous remands to the extent permitted by the 
cooperation of the veteran.  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

It is noted that when this case was previously before the 
Board, the RO in Baltimore, Maryland, had jurisdiction over 
the veteran's appeal.  However, the RO in Roanoke, Virginia, 
now has jurisdiction over the instant case.


FINDINGS OF FACT

1.  All efforts to locate the veteran and schedule him for an 
examination have been thwarted by the veteran's failure to 
keep VA apprised of his whereabouts.

2.  The veteran has failed to appear for scheduled VA 
examinations without good cause.


CONCLUSION OF LAW

The veteran having failed to report for scheduled VA 
examinations to be conducted as part of his claim for an 
increased rating for his bipolar disorder, the claim must be 
denied.  38 C.F.R. §§ 3.326, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran entered active military service in 
September 1984.  A March 1985 Medical Board diagnosed the 
veteran with bipolar affective disorder and depression since 
February 1985.  Thereafter, a Physical Evaluation Board 
determined in May 1985 that the veteran should be discharged 
as physically unfit for duty because of bipolar effective 
disorder, mixed, with definite impairment of social and 
industrial adaptability.

On an August 1985 VA psychiatric consultation, the veteran 
reported that he had felt a lot better since his discharge 
from service.  He credited the maintenance of his improved 
condition to medication, which kept him in a stable mood.  
Diagnosis was major depression, single episode, in remission.

In a November 1985 rating decision, service connection was 
granted for a nervous condition, then identified as major 
depression in remission, by a November 1985 rating decision.  
Among other things, it was noted that service connection had 
been previously established for bipolar affective disorder 
for vocational rehabilitation purposes.  The results of the 
August 1985 VA psychiatric consultation were also noted, 
including the veteran's assertion that he had felt much 
better since discharge.  A 10 percent disability rating was 
established, effective June 11, 1985.

In a July 1990 statement, the veteran requested that his 
service-connected disability be reopened and reevaluated.  In 
a subsequent statement dated in August 1990, the veteran 
asserted that he had been hospitalized at the Hampton VA 
Medical Center (VAMC) in July 1990, and was transferred to 
the Salem VAMC in August 1990.  He requested that these 
records be obtained to support his claim for an increased 
rating, plus a temporary 100 percent rating.

Records were obtained from the Hampton VAMC which show that 
the veteran was hospitalized at the facility from July 17, 
1990, to August 13, 1990, at which time he was transferred to 
the Salem VAMC.  Discharge diagnoses were intermittent 
explosive disorder; personality disorder, not otherwise 
specified with prominent borderline and narcissistic 
features; and bipolar disorder by history.

Records were also obtained from the Salem VAMC which show 
that the veteran was hospitalized at that facility from 
August 13 to August 21, 1990.  Discharge diagnoses were Axis 
I - Rule out intermittent explosive disorder, probably 
secondary to Axis II; and Axis II - Mixed personality with 
antisocial and borderline traits.

In an October 1990 rating decision, the RO found that the 
veteran was hospitalized for a personality disorder rather 
than his service-connected condition.  Therefore, the RO 
concluded that the evidence did not show a finding relative 
to bipolar disorder indicative of more than "mild" level of 
impairment, and the 10 percent rating was continued.  The 
veteran was informed of this decision by correspondence dated 
in December 1990.

A statement was received in July 1991 from the veteran's then 
accredited representative, which was entitled "Notice of 
Disagreement."  The representative stated that the veteran 
disagreed with a "July 1991" VA decision, and requested 
that the case be developed for appeal.  It was requested that 
an interim hospital summary be obtained from the Salem VAMC, 
where the veteran had been continuously hospitalized since 
April 10, 1991.  

In a July 1991 Deferred or Confirmed Rating Decision, the RO 
noted that the representative's Notice of Disagreement was to 
a July 1991 decision, but that no such decision had been 
done.

A VA progress note, dated April 15, 1991, noted that the 
veteran had been admitted to inpatient psychiatry after 
continued deterioration which led him to fight with another 
patient and threaten the Domiciliary Chief.  The veteran 
denied psychiatric problems, necessitating his forcible 
removal from the unit.  Moreover, it was stated that the 
veteran lacked insight into his condition, need for 
treatment, or recent transfer (per his request) to general 
Domiciliary service.

Records were also obtained from the Salem VAMC, which show 
that the veteran was hospitalized at that facility from April 
18, 1991, to July 18, 1991.  Diagnoses were bipolar disorder, 
not otherwise specified; polysubstance abuse in remission; 
personality disorder, not otherwise specified, with 
borderline and narcissistic features; and tension headaches.

By an October 1991 rating decision, the RO granted a 
temporary total rating for the veteran's bipolar disorder due 
to hospitalization, effective April 15, 1991.  As indicated 
above, prior to that date, the bipolar disorder was evaluated 
as 10 percent disabling.  The total rating for the veteran's 
bipolar disorder was reduced to 30 percent, effective August 
1, 1991.

A VA psychiatric examination was accorded to the veteran in 
September 1992.  The diagnosis following examination was of a 
mixed bipolar disorder.

Additional VA records were added to the file showing that the 
veteran was hospitalized from June 24, 1992, to July 31, 
1992.  Diagnoses from this hospitalization were 
schizoaffective disorder, in remission; and history of 
polysubstance abuse, in remission.

The RO granted a total temporary rating for the veteran's 
bipolar disorder, based on the need for  hospitalization, 
effective June 24, 1992.  The rating was returned to 30 
percent, effective August 1, 1992.

When the case came before the Board in February 1995, it was 
noted, in part, that the veteran was last accorded a 
psychiatric examination by VA in September 1992.  The Board 
remanded the case, in part, to accord the veteran a new 
psychiatric examination for the purpose of determining the 
current nature and extent of psychiatric impairment.  The 
claims folder was to be made available to the examiner prior 
to the examination.  If necessary to solve a diagnostic 
problem or obtain additional data, the examiner was to 
utilize Social Work Service and/or psychological tests.  
Further, the examiner was to assign a Global Assessment of 
Functioning (GAF) scale code and explain what the assigned 
code represented.  

Following the Board's remand, a VA examination for mental 
disorders was accorded to the veteran in March 1995.  
Following examination of the veteran, the examiner diagnosed 
bipolar disorder in poor remission.  However, the examiner 
noted that no claims folder was available to review.  
Additionally, the examiner did not assign a GAF score as 
required by the Board's remand.

Correspondence sent by the RO to the veteran in May 1995 was 
returned by the Postal Service as undeliverable.

A new VA examination for mental disorders was scheduled for 
June 1995.  However, a computer generated form noted that the 
veteran failed to appear.

In a July 1995 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 30 
percent rating for the veteran's bipolar disorder.  The RO 
noted the results of the March 1995 VA examination.  It was 
further noted that an extensive VA examination was scheduled 
in accordance with the Board's remand, to include Social Work 
Service and/or psychological testing, but that the veteran 
failed to appear.  

The case was returned to the Board in April 1996.  At that 
time, the Board noted, among other things, that the March 
1995 VA examination was not in compliance with the directives 
of the February 1995 remand.  The Board also noted that the 
evidence of record showed that the veteran failed to appear 
for the June 1995 VA examination, but that the record did not 
reveal whether the veteran was ever notified of this 
scheduled examination.  Consequently, the Board was of the 
opinion that another attempt should be made to complete the 
examination.  Accordingly, the case was remanded, in part, 
for the RO to reschedule the veteran for a VA psychiatric 
examination in order to determine the nature and severity of 
his psychiatric illness.  Moreover, the Board stated that if 
the veteran failed to report for the examination without 
"good cause" the RO was to obtain and place in the claims 
folder a copy of the notice to report for examination which 
was sent to the veteran.

The RO attempted to mail correspondence to the veteran in 
April 1996, but this was returned by the Postal Service as 
undeliverable.  Thereafter, correspondence was sent to the 
veteran's then current bank in July 1996, requesting his 
current mailing address.  No response appears in the record 
regarding this request.

A computer generated form is on file which shows that the 
veteran was scheduled for a VA mental disorders examination 
in October 1996, but that he failed to appear.

In a January 1997 Supplemental Statement of the Case, the RO 
confirmed and continued the 30 percent rating for the 
veteran's bipolar disorder.  A copy of this document was 
mailed to the veteran's last known address of record.  
Further, a copy was also to be sent to his then accredited 
representative.

The RO sent correspondence to the veteran's bank of record in 
February 1997, requesting the veteran's current mailing 
address.  An address for the veteran was provided by this 
institution in March 1997.  The evidence on file shows that 
the RO subsequently mailed a copy of the January 1997 
Supplemental Statement of the Case to this address.

In April 1997, a letter was received from the veteran's 
mother acknowledging receipt of the January 1997 Supplemental 
Statement of the Case.  This letter shows that the address 
provided by the veteran's bank was her home.  The veteran's 
mother reported that, at the time, she did not know the 
veteran's current whereabouts.  She stated that he habitually 
disappeared for weeks and months at a time.  Every few months 
she would receive a collect call from him desperate for 
money.  Other times he would show up at her home, tattered 
and hungry, after being on the streets for days.  Further, 
she reported that the veteran had been homeless for the past 
five years, and that she, the veteran's father, and his 
sister, had opened their homes to help him on many occasions.  
She also reported that the veteran had often ended up in 
shelters or in hospitals.

In January 1998, correspondence was received from the veteran 
showing that he was residing at the VAMC in Hampton, 
Virginia.  Among other things, the veteran requested that he 
be rescheduled for the examination he missed in October 1996.  
The veteran also submitted copies of a private psychiatric 
hospitalization which covered the period from October to 
November 1997.  These records show that at discharge the 
veteran was transported to the Domiciliary program at the 
Hampton VAMC.  However, the record indicates that when the RO 
sent correspondence to the veteran at the Hampton VAMC in 
April 1998, it was apparently reported that he had relocated 
to Baltimore, Maryland.  The correspondence was subsequently 
mailed to the veteran at his Baltimore address in July 1998.

A computer generated form is on file which shows that the 
veteran failed to report for a VA examination scheduled in 
September 1998.

A December 1998 Report of Contact shows that the veteran's 
accredited representative had no address for the veteran.

A new request for the veteran's current address was sent to 
his bank of record in January 1999.  However, no response has 
been received from this institution.

A March 1999 Report of Contact shows that the RO attempted to 
locate the veteran via the internet without success.  Another 
Report of Contact, dated in that same month, shows that the 
RO attempted to contact the veteran's mother regarding the 
veteran's current whereabouts.  However, this Report 
indicates that the RO was unable to actually speak with the 
veteran's mother.

Despite the difficulty in trying to locate the veteran, the 
RO was able to obtain records from the Social Security 
Administration, VA vocational rehabilitation records, as well 
as VA medical records which cover the period from March 1989 
to March 1995.

In a June 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 30 percent rating for the 
veteran's bipolar disorder.  It is noted that the RO listed 
the consequences for failure to report for a scheduled VA 
examination as stated in 38 C.F.R. § 3.655.  Among other 
things, the RO noted that the veteran's mother reiterated 
over the telephone what she had reported in her April 1997 
letter; that the family did not know the veteran's 
whereabouts.  The RO concluded that in the course of the 
remand, no objective medical evidence had been received which 
would service to reconsider the evaluation currently 
assigned, and that no legal basis for an increase was shown.

A copy of the June 1999 Supplemental Statement of the Case 
was mailed to the veteran via his mother at her home address.  
The veteran's accredited representative was also to be sent a 
copy of this document.

An August 1999 Deferred Rating Decision shows that the RO 
referred the veteran's appeal to his accredited 
representative for comment.  It was noted that the RO had 
been unable to locate the veteran.  The RO specifically 
requested that if the representative knew the veteran's 
whereabouts, to please furnish his current address.

In an August 1999 statement, the veteran's representative 
acknowledged that the veteran had a habit of disappearing for 
long periods of time, and that the RO's efforts to locate the 
veteran had been unsuccessful.  The representative indicated 
that the veteran was entitled to a higher rating taking into 
consideration the benefit-of-the-doubt provisions found at 
38 C.F.R. § 4.3.

In a September 1999 statement, the representative contended 
that the veteran's inability to report for an examination 
showed that his disability was well beyond the threshold 
established for a 30 percent rating.  The representative 
requested that the veteran be granted an increased rating 
based upon the evidence of record.


Legal Criteria.  VA regulations provide that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.  38 C.F.R. § 3.326.  

VA regulations also provide that "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with .. a 
claim for ... increase, the claim shall be denied," unless the 
claimant can show "good cause" for his or her failure to 
appear.  38 C.F.R. § 3.655 (1998) (Emphasis added).  Examples 
of good cause include, but are not limited to, "the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc."  Id.


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his bipolar disorder is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded, and the VA has 
a statutory duty to assist the veteran in the development of 
his claim mandated by 38 U.S.C.A. § 5107(a).  The Board notes 
that VA accorded the veteran examinations in September 1992 
and March 1995, but that subsequent efforts to schedule the 
veteran for an examination have been unsuccessful due to the 
fact that the veteran's whereabouts were unknown.

The Board notes that in Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  However, the 
Court has also held that the duty to assist is not 
exclusively a "one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, in Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993), the Court stated the following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has chosen not to cooperate.  
Here, the Board finds that the RO took all reasonable efforts 
under the circumstances to comply with the remand directives, 
and the deficiencies, particularly the lack of a VA 
examination, are due to the veteran's failure to cooperate.  
Accordingly, a new remand is not warranted to comply with the 
Court's holding in Stegall, supra. 

Moreover, given the veteran's failure to cooperate, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim, and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

While copies of the actual notification letters are not on 
file, the claims folder does contain computer-generated 
reports from June 1995, October 1996, and September 1998, 
which indicate that the veteran was notified of VA 
examinations and which indicate that he failed to report for 
each examination scheduled.  In this regard, the Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  That latter case also stands for 
the proposition that VA need mail notice only to the last 
address of record in order for the presumption to attach.  
Mindenhall at 274.

The Board also notes that in his January 1998 correspondence, 
the veteran specifically requested that he be rescheduled for 
the October 1996 VA examination that he missed.  Thus, the 
veteran was aware that a new VA examination was required in 
conjunction with his increased rating claim, and that he was 
aware that an examination had been scheduled in October 1996.  
Moreover, it shows that the September 1998 VA examination was 
scheduled in response to the veteran's January 1998 request.

The Board notes that it indicated in the April 1996 remand 
that the veteran would face repercussions if he failed to 
show for a scheduled examination without "good cause."  
Additionally, the provisions of 38 C.F.R. § 3.655 were cited 
by the RO in the June 1999 Supplemental Statement of the 
Case.  Furthermore, in Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court noted that the Supreme Court had held that 
every one dealing with the Federal Government was charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Morris at 265 (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947)).  Accordingly, in 
Morris, the Court found that even though the veteran may have 
been ignorant of the pertinent VA regulations - in that case, 
the abandonment provisions of 38 C.F.R. § 3.158(a) - he was 
necessarily charged with knowledge of the regulation.  
Similarly, in the instant case the veteran is charge with the 
knowledge of his requirement to report for a scheduled 
examination in 38 C.F.R. § 3.326, and the consequences of his 
failure to report for the examination under 38 C.F.R. 
§ 3.655.

After reviewing the RO's efforts to locate the veteran, the 
Board finds that additional efforts to schedule an 
examination would be futile.  As the veteran has not 
contacted the RO or taken any action to update his address of 
record since January 1998, the Board is satisfied that the 
veteran was appropriately notified and failed to report to 
the scheduled VA examinations without good cause.  See 38 
C.F.R. § 3.655.  Therefore, the claim for an increased rating 
must be denied as a matter of law.  Id.; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that given the mandate of 38 C.F.R. 
§ 3.655, the veteran is not prejudiced by this action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) and Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a bipolar disorder is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

